DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-13 are pending. 

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and its dependent claims disclose the term “co-cultured”, and claims 7 and 10 disclose the term “co-culturing”. It is not clear what other cells than mesenchymal stem cells are co-cultured with. The term is indefinite because the specification does not clearly redefine the term. The ordinary dictionary meaning of the term “co-culture” is a culture of or culturing two or more different types of cell together (see definition for “co-culture” from Google by Oxford Languages). If the claims are intended to point out “culturing with melatonin” as co-culturing and there is no other cells in the culture or culturing steps, then the term “co-cultured” or “co-culturing” should be changed to “cultured” or “culturing” instead. 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
Claim 3 discloses that the pharmaceutical composition increases the expression of a prion protein. It is not clear what subject matter this limitation intends to point out. It appears that the limitation is directed to a result obtainable from the use of the composition. However, it is not clear what the use is or target cells, etc. Where is the expression of prion protein increased? Is it meant to be the exosomes obtained from MSCs cultured with melatonin compared to those from MSCs without melatonin? Clarification is required. 
Claim 4 or claim 12 discloses that the pharmaceutical composition recovers mitochondrial functions, cellular senescence of stem cells, and cell proliferative potential of stem cells. It is not clear if the “stem cells” refer to MSCs from healthy individual or any stem cell when the composition is used in an application. Clarification is required. 
Claim 5 or claim 13 discloses that the composition increases the expression of proteins associated with angiogenesis of stem cells, anti-inflammation and cell invasion. It is not clear if these are results of the composition being used, and what the “stem cells” are intended for. Clarification is required. 
Claim 6 recites the limitation "the treatment of cardiovascular disease" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the culture solution of Step (a)" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Step (a) does not disclose a culture solution.
	Claim 9 discloses species for the separation of step (b). However, the species are listed as all of them are required because of the term “and” in line 3. It is not clear if the step (b) is carried out by using all of the listed techniques. Based on the limitation “a combination thereof”, it appears that the term “and” would be replaced by “or”. 
Claim 10 recites the limitation "the culture solution of Step (a)" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Step (a) does not disclose a culture solution.
	Claim 10 discloses that the method is for increasing the survival rate of the patient in line 2. However, there is no step involved for such intended results, i.e. in vivo treatment. The claim has only three steps and the last step appears to be ex vivo treatment as the autologous stem cells derived from a CKD patient exosomes of Step (b) being treated with the exosomes of Step (b). It is not clear if the step (c) is carried out in vivo, or a step of administering the autologous stem cells treated with the exosomes to the patient is missing. Clarification is required. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 5 discloses that the pharmaceutical composition increases the expression of proteins associated with angiogenesis of stem cells, anti-inflammation, and cell invasion. The scope of the proteins associated with the claimed functionalities is extremely broad. The instant specification discloses few examples of proteins for the limitation such as VEGFR2, VEGFR3, IL-la, MCP-3, I-TAC, MMP-1, MMP-9, and uPAR (para. [0032]). These examples do not represent the entire scope of the genus as claimed.
M.P.E.P. §2163 states “To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116.”
For inventions in emerging and unpredictable technologies, or for inventions characterized by factors not reasonably predictable which are known to one of ordinary skill in the art, more evidence is required to show possession.
 
Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an intended purpose of treating a CKD, does not reasonably provide enablement for preventing a CKD.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
The factors to be considered in determining whether undue experimentation is required are summarized in In re Wands, 858 F.2d 731, 737, 8 USPQd 1400, 1404 (Fed. Cir. 1988) (a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the level of one of ordinary skill; (e) the level of predictability in the art; (f) the amount of direction provided by the inventor; (g) the existence of working examples; and (h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. While all of these factors are considered, a sufficient number are discussed below so as to create a prima facie case.
Claims 1-6 disclose a limitation directed a product for treatment or prevention of chronic kidney disease. Claims 7-9 disclose a method of making the product for the same intended purpose. 
The scope of the “prevention” would encompass not only the prevention of disease progress but also the onset of the chronic kidney disease. 
The instant specification discloses the term “prevention”, however, there is no working embodiment or evidence supporting “prevention” of chronic kidney disease.
According to the Mayo Clinic information on chronic kidney disease (2022), early detection might help prevent kidney disease from progressing to kidney failure (p.2 “When to see a doctor”). It also teaches that prevention to reduce a risk of developing kidney disease, however, there is no particular measure to prevent the onset of CKD (p.3 “Prevention”) rather than a general guidance. There is no known clinical measure to “prevent” the onset of CKD in the art other than risk management.
The pharmaceutical art is highly unpredictable, requiring each embodiment to be individually assessed for physiological activity. In re Fisher, 427 F. 2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. In the instant case, the instantly claimed invention is highly unpredictable since one skilled in the art would recognize that in regards to the prevention of CKD, whether or not the pharmaceutical composition comprising exosomes derived from melatonin-treated MSCs would be effective for preventing the onset of a CKD.
In the absence of any guidance, working embodiment, a relatively low level of the state of the prior art, and highly unpredictable nature of the pharmaceutical and physiological art, undue experimentations are necessarily to determine if the claimed prevention of a CKD is enabled or not. Thus, it is concluded that the specification failed to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alzahrani (2019, Am J Transl Res; Epub 5/15/2019).
Claims 1-6 are interpreted as a composition of exosomes extracted from mesenchymal stem cells cultured with melatonin.
Regarding claims 1-2 and 7-8, Alzahrani teach exosomes derived from bone marrow derived MSCs (BM-MSCs) from rats, and the BM-MSCs were pretreated with 5 M Mel (melatonin) (p.2888, 2nd col. through p.2289, 1st col.). 
Regarding claim 3, Alzahrani does not teach the exosome composition increasing the expression of a prion protein. However, this feature would be inherently met by the teaching of Alzahrani because Alzahrani teach the same process of culturing MSCs with melatonin at the concentration disclosed in claim 7, and thus, it is expected that the exosome isolated from melatonin-treated BMMSCs would have identical characteristics to the claimed product. 
Regarding the limitations of claims 4-6, they are considered as the results obtainable from the method of using the composition, or intended purpose/use. Since they do not particularly limit the structure of the claimed product, they do not provide patentable weight in determining patentability of the claimed product. Furthermore, since the exosome of Alzahrani is identical to the claimed product, it is expected that the properties of the exosome taught by Alzahrani would be the same as the claimed product when used in an intended use.
Regarding claim 9, Alzahrani teach that exosomes are isolated by ultracentrifugation (p.2888, 2nd col., Materials and Methods).
Thus, the reference anticipates the claimed subject matter. 

Claim(s) 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mortezaee et al. (2017, Cell Tissue Res.).
Claims 1-6 are interpreted as a cell culture medium of mesenchymal stem cells cultured with melatonin. As exosomes are secreted from the MSCs, and the composition is claimed as a culture solution thereof, the culture medium from mesenchymal stem cells cultured with melatonin reads on the claimed product.
Mortezaee et al. teach bone marrow-derived mesenchymal stem cells from male rats incubated with 5 M melatonin (MT) for 24h (p.304, “Preconditioning of BMMSCs with MT and cell labeling”). As the BMMSCs were cultured in a medium (i..e DMEM supplemented with 15% FBS, pen/strep according to p.304, “Cell isolation and culture”), the BMMSCs incubated with MT would inherently meet the culture solution of BMMSCs cultured with melatonin as claimed.
Regarding claim 3, if the feature of increasing the expression of a prion protein is considered for the exosomes present in the culture solution secreted from MSCs upon melatonin treatment, however, this feature would be inherently met by the teaching of Mortezaee et al. This is because Mortezaee et al. teach the same process of culturing MSCs with melatonin at the concentration disclosed in claim 7 (between 10-10 M (0.1 nM) and 10-4 M (0.1 mM)) and the specification (para. 50), and the same duration of 24 h (Example 3 of the specification), and thus, it is expected that the culture medium/solution after 24 h incubation with melatonin of BMMSCs would have exosomes identical to the claimed feature.
Regarding the limitation of claims 4-6, they are considered as the results obtainable from the method of using the composition, or intended purpose/use. Since they do not particularly limit the structure of the claimed product, they do not provide patentable weight in determining patentability of the claimed product. Furthermore, the teaching of Mortezaee et al. meets the culture solution from the MSCs cultured with melatonin, the culture solution (conditioned medium) of Mortezaee et al. would possess the identical function when used in an application as intended.
Thus, the reference anticipates the claimed subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Alzahrani as applied to claims 1-9 above, and further in view of Ferreira et al. (2018, Frontiers in Immunology), Nargesi et al. (2017, Stem Cell Research & Therapy) and Dostert et al. (2017, Frontiers in Cell and Developmental Biology).
The limitation of claims 10-13, particularly step (c), is interpreted that the exosomes of step (b) are administered to a patient with CKD because by doing so, stem cells present in the patient with CKD would be treated with the exosomes.
Alzahrani teaches the subject matter of claims 1-9 and thus, render them obvious (see above).
Regarding claims 10-11, Alzahrani teaches the steps (a) and (b) of claim 10, and the MSCs from bone marrow of claim 11, however, it does not teach step (c) of claim 10directed to treating the exosomes to autologous stem cells derived from a CKD patient.
	Ferreira et al. teach that the administration of MSCs-CM partially rescued kidney function in chronic kidney disease and the renal-protective paracrine factors present within the MSCs-CM are likely VEGF, HGF and IGF (p.3, 2nd col.). 
	Nargesi et al. teach autologous MSC-derived extracellular vesicles (EVs) composed of microvesicles and exosomes containing genetic and protein materials are able to attenuate renal inflammation and improve medullary oxygenation and fibrosis in renovascular disease (RVD) (Abstract; p.6, MSC-derived EVs in experimental CKD). Nargesi et al. also teach that MSC-derived EVs mitigated tubular injury and fibrosis and improved renal function in another experimental CKD, unilateral ureteral obstruction (UUO) (p.6, last para. thru p.7, 1st col.; Table 5). Nargesi et al. teach that delivery of EVs into the mouse model of CKD (subtotal nephrectory) mitigated lymphocyte infiltration and prevented tubular atrophy and fibrosis (p.7, 1st col, 2nd para.).
	It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to use the exosomes isolated from melatonin-treated MSCs taught by Alzahrani in treatment of a CKD with a reasonable expectation of success. This is because Ferreira et al. and Nargesi et al. disclose effective treatment of a CKD by administering MSC-CM as well as EVs from MSCs. Furthermore, Ferreira et al. teach the MSCs preconditioned with melatonin increased angiogenesis, neurogenesis, reduced infarct size, improved neurobehavioral outcome in a rat cerebral ischemia model, and  melatonin-preconditioned MSCs also exhibited significantly higher survival rates after intraparenchymal injection in a rat kidney ischemia model (p.9, 1st col.). Considering the better therapeutic potential of Mel-MSCs, and the use of EVs comprising exosomes of MSCs in treating CKD in animal models, one skilled in the art would have recognize the efficacy of EVs (exosomes) of MSCs in treating CKD, and the improved properties of MSCs pretreated with melatonin. Thus, one skilled in the art would try the exosomes obtained from melatonin-pretreated MSCs to treat CKD.
	Regarding the limitations of claims 12-13, they are directed to the results obtained by the claimed method. Since the combined teachings of Alzahrani in view of Ferreira et al. and Nargesi et al. meet the claimed steps, the results from the method would be the same as claimed. 
	Under the interpretation of the step (c) of claim 10 requiring the autologous stem cells being isolated and treated with the exosomes ex vivo, Alzahrani in view of Ferreira et al. and Nargesi et al. do not teach the limitation.
	Dostert et al. teach an intercellular communication between MSCs and other cell types through extracellular vesicles (EVs) (Fig. 1). Dostert et al. teach the EVs from MSCs (donor cells) would reshaping cells, and bone marrow-MSCs can be both donor and recipient cells, and the recipient BM-MSCs may be employed for therapeutic use (p.2, 2nd col., last para.- p.3, 1st col., 1st para.), suggesting that autologous MSCs isolated ex vivo would receive genetic and protein materials present in the EVs or exosomes derived from donor MSCs.   
	It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to treat EVs or exosomes from melatonin-pretreated MSCs from healthy donor to autologous MSCs obtained from a patient with CKD to reshape the characteristics of the autologous MSCs, and use the autologous MSCs as a treatment of CKD with a reasonable expectation of success. 
	One skilled in the art would have recognized that autologous MSCs are used for treatment of experimental CKD as taught by Nargesi et al. (p.6), and MSCs can be both donor and recipient cells and the recipient MSCs can be employed for therapeutic use according to Dostert et al. Based on these teachings, one skilled in the art would be motivated to use the exosomes derived from healthy donor MSCs to transfer genetic and protein materials to the autologous MSCs and use the autologous MSCs for treating the CKD of the patient. 
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/Primary Examiner, Art Unit 1632